Cook, J.,
delivered the opinion of the court.
All of the evidence in this case shows that appellant was damages by the alteration of the public road abutting on his premises. All of the witnesses agreed that it would cost something to restore the status quo.
At the very least, a peremptory instruction should have been given for plaintiff, appellant here, telling the jury that they should allow the plaintiff such sum as would be necessary to reconstruct the roadway leading from the public highway into plaintiff’s premises.
The alleged benefits to plaintiff because of the improvement of the highway were such beuefits as were receivd by the general public, and no more, and this, of course, will not serve to offset his claim of damages.

Reversed and remanded.